DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, regarding Claim 50, the “first and second detents extend toward the first and second undulations along a direction perpendicular to the axis,” i.e., axis of rotation of the shifter, must be shown or the features canceled from the claims.  The Examiner notes that the first and second detents 24, 26 are only shown extending parallel to the axis of rotation, i.e. the dashed line of fig. 1, of the shifter 82.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites, “the first and second detents (36a, 36b) are fixed in relation to a plane that extends normal to the respective and parallel longitudinal axes,” but “the … parallel longitudinal axes” lack antecedent basis in the claim. It is unclear if Claim 41 is intended to be dependent upon Claim 40. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-48, 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heo et al. (US 2018/0320780).
Regarding claim 31, Heo discloses a selector apparatus for a vehicle, the selector apparatus comprising: a base (320); a selector (310) operably supported (fig. 34 clearly shows the claimed arrangement) on the base (320) for movement between a plurality of gear positions (para. 145); a positioning mechanism (3342 and 35a, 35b) cooperatively defined between the base and the selector (fig. 36B clearly shows the claimed arrangement, with detent unit 3342 and elastic members 35a, 35b positioned between the housing 320 and the selector 310), the positioning mechanism comprising: first and second shifting paths (paths of respective detents 36a, 36b over grooves 3349 on either side of detent unit 3342) that cooperatively define the plurality of gear positions, first (36a) and second (36b) detents that are biased (via 35a, 35b) to an engaged position, the first and second detents (36a, 36b) slidably engaging the first and second shifting paths, respectively, wherein operation of the selector slidably operates the opposing first and second shifting paths relative to the first and second detents (fig. 36B clearly shows the claimed arrangement, where movement of lever 310 causes rotation of detent unit 3342 and then bullets 36a, 36b elastically slide as they engage detent grooves 3349 on either side of detent unit 3342); and each gear position of the plurality of gear positions is defined by the first shifting path biasing the first detent (36a) toward a first direction (i.e., against restoring force of member 35a) and the second shifting path biasing the second detent toward a second direction that opposes the first direction (fig. 36B clearly shows the claimed arrangement, e.g. where the lever 310 is in a gear position and the detents 36a, 36b are each biased by both the respective elastic members 35a, 35b and the engaged surfaces of grooves 3349).  
Regarding claim 32, Heo discloses the selector apparatus of claim 31, wherein the first and second shifting paths are undulating paths that include sloped portions (fig. 36B clearly shows the claimed arrangement, where the outside surface of detent unit 3342 includes sloped portions).  
Regarding claim 33, Heo discloses the selector apparatus of claim 32, wherein the sloped portions of the first and second shifting paths cooperate to bias the first and second detents in the opposing first and second directions, respectively (detents 36a, 36b are biased by surface of detent unit 3342).  
Regarding claim 34, Heo discloses the selector apparatus of claim 32, wherein the first shifting path (of 3342) is disposed on (most clearly shown in fig. 36A) the selector (310) and the first detent (36a) is disposed on (most clearly shown in fig. 36B) the base (320).  
Regarding claim 35, Heo discloses the selector apparatus of claim 32, wherein the first and second shifting paths (of 3342) are rotationally operable relative to (fig. 36B clearly shows the claimed arrangement, where detent unit 3342 rotates as selector 310 moves and detents 36a, 36b are fixed to housing 320) the first and second detents (36a, 36b).  
Regarding claim 36, Heo discloses the selector apparatus of claim 32, wherein the sloped portions of the first and second shifting paths (of 3342) define the plurality of gear positions (detents 36a, 36b provide tactile feedback for shift positions as lever 310 moves, e.g. the interaction of the detents 36a, 36b with the slopes and valleys of detent unit 3342 define the gear positions of lever 310), wherein each shifting position is defined within a medial section (i.e., grooves 3349) of corresponding sloped portions of the first and second shifting paths (fig. 36B shows grooves 3349 between respective slopes).  
Regarding claim 37, Heo discloses the selector apparatus of claim 31, wherein the first and second detents (36a, 36b) are biased to the engaged position by springs (elastic members 35a, 35b) disposed within the base (320).  
Regarding claim 38, Heo discloses a selector apparatus for a vehicle, the selector apparatus comprising: a base (320); a selector (310) operably supported (fig. 34 clearly shows the claimed arrangement) on the base (320) for movement between a plurality of gear positions (para. 145); a positioning mechanism (3342 and 35a, 35b) cooperatively defined between the base and the selector (fig. 36B clearly shows the claimed arrangement, with detent unit 3342 and elastic members 35a, 35b positioned between the housing 320 and the selector 310), the positioning mechanism comprising: an undulating portion having first and second undulating paths (paths of respective detents 36a, 36b over grooves 3349 on either side of detent unit 3342) that cooperatively define the plurality of gear positions, first (36a) and second (36b) detents that slidably engage the first and second undulating paths (fig. 36B clearly shows the claimed arrangement, where movement of lever 310 causes rotation of detent unit 3342 and then bullets 36a, 36b elastically slide as they engage detent grooves 3349 on either side of detent unit 3342), respectively, wherein each gear position of the plurality of gear positions is defined by the first undulating path biasing the first detent (36a) toward a first direction (i.e., against restoring force of member 35a) and the second undulating path biasing the second detent toward a second direction that opposes the first direction (fig. 36B clearly shows the claimed arrangement, e.g. where the lever 310 is in a gear position and the detents 36a, 36b are each biased by both the respective elastic members 35a, 35b and the engaged surfaces of grooves 3349).  
Regarding claim 39, Heo discloses the selector apparatus of claim 38, wherein the first and second undulating paths cooperate to bias the first and second detents in the opposing first and second directions, respectively (detents 36a, 36b are biased by surface of detent unit 3342).  
Regarding claim 40, Heo discloses the selector apparatus of claim 38, wherein the first and second detents (36a, 36b) are biased along respective and parallel longitudinal axes toward an engaged position that is in contact with the undulating portion (fig. 36B clearly shows the claimed arrangement, e.g. where the respective longitudinal axes of detents 36a, 36b are parallel).  
Regarding claim 41, Heo discloses the selector apparatus of claim 38, wherein the first and second detents (36a, 36b) are fixed in relation to a plane that extends normal to the respective and parallel longitudinal axes (fig. 36B clearly shows the claimed arrangement, e.g. where detents 36a, 36b are shown as fixed to housing 320).  
Regarding claim 42, Heo discloses the selector apparatus of claim 38, wherein the first undulating path (of 3342) is disposed on (most clearly shown in fig. 36A) the selector (310) and the first detent (36a) is disposed on (most clearly shown in fig. 36B) the base (320).  
Regarding claim 43, Heo discloses the selector apparatus of claim 38, wherein sloped portions of the first and second undulating paths define the plurality of gear positions (detents 36a, 36b provide tactile feedback for shift positions as lever 310 moves, e.g. the interaction of the detents 36a, 36b with the slopes and valleys of detent unit 3342 define the gear positions of lever 310), wherein each shifting position is defined within a medial section (i.e., grooves 3349) of corresponding sloped portions of the first and second undulating paths (fig. 36B shows grooves 3349 between respective slopes).  
Regarding claim 44, Heo discloses the selector apparatus of claim 38, wherein the selector is a linearly operable shifter (fig. 34 clearly shows the claimed arrangement).  
Regarding claim 45, Heo discloses a selector apparatus for a vehicle, the selector apparatus comprising: a base (320); a shifter (310) operably supported on (fig. 34 clearly shows the claimed arrangement) the base (320) for movement between gear positions including park, reverse, neutral, and drive (para. 145); a feel positioner mechanism (3342 and 35a, 35b) operating on the shifter, the feel positioner mechanism including first and second undulations (slopes and grooves 3349 on either side of detent unit 3342) both defining a common center point for at least one of the gear positions (e.g., on the outside surface of detent unit 3342 are grooves 3349 that respectively engage with detents 36a, 36b for each corresponding gear position; and the common center point is the center point of detent unit 3342) but defining opposing slopes angled toward the common center point (fig. 36B show each groove 3349 is defined by two slopes which are angled, i.e. sloped, on the outside surface of 3342); the feel positioner mechanism further including first (36a) and second (36b) detents biased against the first and second undulations (i.e., by elastic members 35a, 35b), respectively, with the first detent (36a) operably engaging (the shift lever is biased into specific positions by the interaction of the elastically mounted detents with the respective detent-grooves) the first undulation including engaging the associated slope and biasing the shifter toward the common center point from a first direction with a first centering force (e.g., the elastic member 35a pushes against surface of 3342 in the direction of the center of 3342), and with the second detent operably engaging (the shift lever is biased into specific positions by the interaction of the elastically mounted detents with the respective detent-grooves) the second undulation including engaging the associated slope and biasing the shifter toward the common center point from a second direction with a second e.g., the elastic member 35b pushes against surface of 3342 in the direction of the center of 3342), the first and second centering forces combining to eliminate lash from the shifter when in a selected gear position of the gear positions (the disclosed structure is considered to be inherently capable of performing the claimed function, insomuch as the shift lever 310 is pushed into stable configurations by the interaction of the detents and grooves in opposing directions, and therefore some amount of lash has been eliminated).  
Regarding claim 46, Heo discloses the selector apparatus of claim 45, wherein the first and second undulations cooperate to define the common center point of the selected gear position (e.g., on the outside surface of detent unit 3342 are grooves 3349 that respectively engage with detents 36a, 36b for each corresponding gear position; and the common center point is the center point of detent unit 3342).  
Regarding claim 47, Heo discloses the selector apparatus of claim 45, wherein the shifter (310) is mounted for rotation on the base about an axis, and the first and second undulations are positioned at offset positions around the axis (fig. 36B clearly shows the claimed arrangement).  
Regarding claim 48, Heo discloses the selector apparatus of claim 45, further comprising: first and second surfaces (e.g., left and right sides of 3342) that include the first and second undulations and further include additional undulations (fig. 36B clearly shows the claimed arrangement, with the additional undulations being any of the undulations that are not currently engaged by detents 36a, 36b as shown in fig. 36B); the first, second and additional undulations defining (e.g., grooves 3349 that are respectively engaged with detents 36a, 36b for each corresponding gear position) the gear positions park, reverse, neutral and drive (para. 145).  
Regarding claim 50, Heo discloses the selector apparatus of claim 45, wherein the shifter (310) is mounted for rotation on the base about an axis (fig. 36B clearly shows the claimed arrangement), and the first (36a) and second (36b) detents extend toward the first and second undulations along a direction perpendicular to the axis (fig. 36B clearly shows the claimed arrangement, where detents 36a, 36b extend and engage perpendicular to the axis of rotation of lever 310); and wherein the first (36a) and second (36b) detents are spring-biased (e.g., by elastic members 35a, 35b) and include a detent member (bullets 36a, 36b) that slidingly engages the first and second undulations (fig. 36B clearly shows the claimed arrangement).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (US 2018/0320780), in view of Yamamoto et al. (US 2020/0166122).
Regarding claim 49, Heo discloses the selector apparatus of claim 45, wherein the shifter (310) is mounted for rotation on the base about an axis (fig. 36B clearly shows the claimed arrangement), and the first and second detents (36a, 36b) engage the first and second undulations (e.g., slops and grooves 3349). 
Heo does not disclose engagement along a direction parallel to the axis.  
Yamamoto shows (see, especially, figs. 2, 4, 6, and 8) detent pins (30) biased by respective springs (31) to engage (para. 15-16, 91) a detent surface (60) of a detent (56) along a direction parallel to the axis of rotation (see arrangement of figure 2) of the shift dial (14), which, by para. 89, can be a lever. 
Further, as evidenced by the prior art to one of ordinary skill in the art, the configuration of the detent pins and detent surface shown in the figures of Yamamoto is clearly a more compact arrangement than the configuration of detent pins and detent surface shown in the figures of Heo; and compactness was a well-known benefit that was desired in the mechanical art. Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to combine the teachings of Yamamoto, i.e. a detent-mechanism arrangement that is parallel to the axis of rotation, with the structure disclosed by Heo, in order to provide the benefit of a more compact arrangement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        

/Jake Cook/Primary Examiner, Art Unit 3658